UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1175



SHAHED FARASAT,

                                              Plaintiff - Appellant,

          versus


DEBBIE   PAULIKAS;   MARRIOTT   INTERNATIONAL,
INCORPORATED;      CTF    HOTEL    MANAGEMENT
CORPORATION, a body corporate,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey II, Senior District Judge.
(CA-97-1488-H)


Submitted:   November 30, 1998         Decided:     December 21, 1998


Before WILKINS and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shahed Farasat, Appellant Pro Se. Todd James Horn, VENABLE, BAET-
JER & HOWARD, Baltimore, Maryland; Nancy Carolyn Lee, MARRIOTT
INTERNATIONAL INCORPORATED, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shahed Farasat appeals the district court’s order granting

Defendants’ motions to dismiss and for summary judgment in his

action alleging employment discrimination in violation of 42 U.S.C.

§ 1981 (1994) and state law. We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Farasat v.

Paulikas, No. CA-97-1488-H (D. Md. June 11, 1997; Jan. 6, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2